



Exhibit 10.28
 
HARDINGE INC.
 
CASH INCENTIVE PLAN
 
(Effective January 1, 2006; amended February 15, 2011)
 

1.             Objectives.
 
The Hardinge Inc. Cash Incentive Plan (the ࿽Plan࿽) is designed to retain
executives and reward them for making major contributions to the success and
profitability of the Company.  These objectives are accomplished by making
incentive Awards under the Plan.
 

2.             Definitions.
 
(a)           Award࿽The Award to a Plan participant pursuant to terms and
conditions of the Plan.
 
(b)           Award Agreement࿽An agreement between the Company and a participant
that sets forth the terms, conditions and limitations applicable to an Award.
 
(c)           Board࿽The non-management Directors of Hardinge Inc.
 
(d)           Committee࿽The Compensation Committee of the Board.
 
(e)           Company࿽Hardinge Inc. (࿽Hardinge࿽) and any other corporation in
which Hardinge controls, directly or indirectly, fifty percent (50%) or more of
the combined voting power of all classes of voting securities.
 
(f)            Executive Officer࿽Any officer of the Company identified by the
Company in its annual report on Form 10-K filed with the Securities and Exchange
Commission as an executive officer of the Company.
 
(g)           Target Award࿽The Award expressed as a percentage of annualized
base remuneration, which shall include Retention Bonuses, that may be earned by
a participant for achievement of the target level of performance.
 

3.             Eligibility.
 
Only Executive Officers are eligible for participation in the Plan.



4.             Administration.
 
The Plan shall be administered by the Committee which shall have full power and
authority to construe, interpret and administer the Plan.  Each decision of the
Committee shall be final, conclusive and binding upon all persons.  No later
than ninety (90) days after the start of each calendar year, the Committee shall
recommend to the Board and the Board shall finally:  (i) determine which
Executive Officers are in positions in which they are likely to make substantial
contributions to the Company࿽s success and therefore participate in the Plan for
the year; (ii) set Target Awards for each participant; (iii) establish
performance goals and performance goal measures as provided by Section 5; and
(iv) establish the terms and conditions of the Award in effect for the year.
 

5.             Performance Goals.
 
(a)           The Committee shall recommend to the Board and the Board shall
finally establish performance goals applicable to a particular calendar year no
later than ninety (90) days after the start of the year while the outcome of the
performance goal is substantially uncertain.
 
(b)           Each performance goal applicable to a year shall identify one or
more business criteria that is to be monitored during the year.  Such business
criteria include any of the following:
 
Financial Business Criteria:
 





--------------------------------------------------------------------------------





Net income
Margin
Debt reduction
Earnings per share
Stockholder return
Cash flow
Earnings Before Interest
Taxes and Depreciation
Revenue
Revenue growth
Net Working Capital
Return on net assets
Return on investment
Profit before tax
Return on invested capital
Profit after tax
Return on equity
Market capitalization
Gross operating profit
Total stockholder return
Return on research and
development investment
 

 
Performance goals based on financial business criteria may be set on an earnings
before interest and taxes, earnings before interest, taxes and depreciation or
an after tax basis, may be defined by absolute or relative measures, and may be
valued on a growth or fixed basis.
Strategic and Operational Business Criteria:
 
Quality improvements
Market share
Cycle time reductions
Reduction in product returns
Manufacturing improvements
and/or efficiencies
Customer satisfaction
improvements
Strategic positioning
programs
Operational and strategic
programs
Business/information
systems improvements
Expense management
New product revenue
Infrastructure support
programs
Customer programs
Technology development
Human resource programs
programs
New product releases
Inventory turns
Maintain appropriate capital
structure

 
(c)           The Committee shall recommend to the Board and the Board shall
finally determine the target level of performance that must be achieved with
respect to each criteria that is identified in a performance goal in order for a
performance goal to be treated as attained.  In establishing the target level,
the Board will specify the measures to be used to evaluate performance goal
achievement and the weighting of each performance goal.  The Board may also
establish minimum threshold and maximum performance criteria and may make Target
Awards based on its discretion without precise objective measurements.  Profit,
earnings and revenues used for any performance criteria measurements may exclude
in the Committee࿽s discretion:  gains or losses on operating asset sales or
dispositions; asset write-downs; litigation or claim judgments or settlements;
accruals for historic obligations; effect of changes in tax law or rate on
deferred tax liabilities; accruals for reorganization and restructuring
programs; uninsured catastrophic property losses; the cumulative effect of
changes in accounting principles; and any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management࿽s
discussion and analysis of financial performance appearing in the Company࿽s
annual report to shareholders for the applicable year.
 
(d)           The Board may base performance goals on one or more of the
foregoing business criteria.  In the event performance goals are based on more
than one business criteria, the Board may determine to make Awards upon
attainment of the performance goal relating to any one or more of such criteria,
provided the performance goals, when established, are stated as alternatives to
one another.
 
(e)           At the time the Board sets performance goals, the Board will
establish the Target Award for each participant.



6.             Awards.
 
(a)           The Committee shall make Awards only in the event the Committee
certifies in writing prior to payment of the Award that the performance goal or
goals under which the Award is to be paid has or have been attained.





--------------------------------------------------------------------------------





 
(b)           Depending on performance, actual Awards may vary from the Target
Award, reflecting the minimum threshold to the maximum performance level of goal
achievement.
 
(c)           Notwithstanding actual Company performance against applicable
performance goals for a year, the Committee, in its sole and absolute
discretion, may pay or withhold an amount not to exceed twenty-five percent
(25%) of a participant࿽s Target Award.  In addition, the Committee in its sole
and absolute discretion may reduce but not increase the amount of an Award
otherwise payable to a participant upon attainment of the performance goal or
goals established for a year.
 
(d)           A participant࿽s performance must be satisfactory, regardless of
Company performance, before he or she may be paid an Award.
 
(e)           In the event the performance goals for a year are attained, the
Committee shall grant all or such portion of an Award for the year as has been
earned based on performance achievement to any participant who is appointed or
promoted to an Executive Officer position covered by this Plan during the year,
or whose employment is terminated during the year, or who suffers a permanent
disability.
 

7.             Payment of Awards.
 
Each participant shall be paid the Award in cash as soon as practicable after
the Committee has determined that Awards have been earned and are payable.
 

8.             Tax Withholding.
 
The Company shall have the right to deduct applicable taxes from any Award
payment.
 

9.             Amendment, Modification, Suspension or Discontinuance of this
Plan.
 
The Board may amend, modify, suspend or terminate the Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law.  No amendment, suspension, termination or discontinuance may
impair the right of a participant or his or her designated beneficiary to
receive any Award accrued prior to the later of the date of adoption or the
effective date of such amendment, suspension, termination or discontinuance. 
The exercise of the Committee࿽s discretion as permitted by Section 6(c) shall
not be deemed to constitute an amendment or modification subject to the
provisions of this Section 9.



10.          Termination of Employment.
 
If the employment of a participant terminates, other than pursuant to paragraphs
(a) and (b) of this Section 10, all unpaid Awards shall be cancelled
immediately, unless the Committee in its discretion determines otherwise.
 
(a)           Retirement࿽When a participant࿽s employment terminates as a result
of retirement, the participant will receive an Award reflecting performance and
actual period of employment during the calendar year of retirement.
 
(b)           Death or Disability of a Participant.
 
(i)            In the event of a participant࿽s death, the participant࿽s estate
or beneficiaries shall have the right to receive an Award reflecting performance
and actual period of employment during the calendar year of death or
disability.  Rights to any such outstanding Awards shall pass by will or the
laws of descent and distribution in the following order:  (a) to beneficiaries
so designated by the participant; if none, then (b) to a legal representative of
the participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction.  Awards so passing shall be made at such
times and in such manner as if the participant were living.
 
(ii)           In the event a participant is disabled, the participant will
receive an Award reflecting performance and actual period of employment during
the calendar year.  In the event the participant is incapacitated, the Award
will be paid to the participant࿽s authorized legal representative.
 
(iii)          After the death or disability of a participant, the Committee may
in its sole discretion at any time (a) terminate restrictions in Award
Agreements; (b) accelerate any or all Awards; and (c) instruct the Company to
pay the total of any accelerated payments in a lump sum to the participant, the
participant࿽s estate, beneficiaries or representative.





--------------------------------------------------------------------------------





 
(iv)          In the event of uncertainty as to interpretation of or
controversies concerning this paragraph (b) of Section 10, the Committee࿽s
determinations shall be binding and conclusive.
 

11.          Cancellation and Rescission of Awards.
 
Unless the Award Agreement specifies otherwise, the Committee may cancel any
unpaid Awards at any time if the participant is not in compliance with all other
applicable provisions of the Award Agreement and the Plan.  Awards may also be
cancelled if the Committee determines that the participant has at any time
engaged in activity harmful to the interest of or in competition with the
Company.



12.          Nonassignability.
 
No award or any other benefit under the Plan shall be assignable or transferable
by the participant during the participant࿽s lifetime.
 

13.          Unfunded Plan.
 
The Plan shall be unfunded.  Although bookkeeping accounts may be established
with respect to participants, any such accounts shall be used merely as a
bookkeeping convenience.  The Company shall not be required to segregate any
assets for payment under the Plan, nor shall the Plan be construed as providing
for such segregation, nor shall the Company nor the Board nor the Committee be
deemed to be a trustee of any Award under the Plan.  Any liability of the
Company to any participant with respect to an Award under the Plan shall be
based solely upon any contractual obligations that may be created by the Plan
and any Award Agreement; no such obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company. 
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by the Plan.
 

14.          No Right to Continued Employment.
 
Nothing in this Plan shall confer upon any employee any right to continue in the
employ of the Company or shall interfere with or restrict in any way the right
of the Company to discharge an employee at any time for any reason whatsoever,
with or without good cause.
 

15.          Effective Date.
 
The Plan became effective as of January 1, 2006.  The Board may terminate or
suspend the Plan at any time.  No Awards may be made while the Plan is suspended
or after it is terminated.





